Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00551-CV

                        In the INTEREST OF A.M.F. and J.P., Children

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-02295
                  Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order signed July 16,
2013, terminating the parental rights of Oscar Mata is AFFIRMED. No costs are assessed against
appellant because he is indigent.

       SIGNED December 11, 2013.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice